Case 5:20-cv-02255-PA-DFM Document 5 Filed 10/30/20 Page 1 of 1 Page ID #:22



                                                                      JS-6
                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                          EASTERN DIVISION



 BOMANI LAWAN BOYD,                     No. ED CV 20-02255-PA (DFM)

         Petitioner,                    JUDGMENT

            v.

 M. ATCHLEY,

         Respondent.



     Pursuant to the Order Summarily Dismissing Petition,
     IT IS HEREBY ADJUDGED that that this action is dismissed.


 Date: October 30, 2020                  ___________________________
                                         PERCY ANDERSON
                                         United States District Judge
